                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


DESIGN BASICS, LLC,                               CV 19-13-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

K.W. SIGNATURE HOMES, INC.,

                    Defendant.

      Plaintiff moves for the admission of Sean J. Quinn to practice before this

Court in this case with Kevin Twidwell to act as local counsel. Mr. Quinn’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Sean J. Quinn pro hac vice is GRANTED on the condition that Mr. Quinn shall do

his own work. This means that Mr. Quinn must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office. Mr. Quinn may move for the admission pro hac vice of

one (1) associate of his firm. Such associate, if duly admitted, shall be authorized

to participate in this case on the same terms and conditions as Mr. Quinn.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Quinn, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 8th day of February, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
